Mr. Justice Leech delivered the opinion of the court: This is a claim filed on behalf of the above entitled claimants for salary provided for by statute, for the positions which they held, but for which no appropriation was made by the Legislature. This court made an award recommending- to the Legislature that they appropriate to the same claimants in other claims for a different period of time, the difference in the amount of the salary which was appropriated by the Legislature and the amount which was provided by statute to be paid them. The Legislature appropriated for award and they have received it. They now ask the court to make awards for the period from January 1st, 1927, to July 1, 1927. Upon receipt of these claims that were forwarded to Hon. George B. Arnold, Director of Department of Labor, for report as to correctness of the facts therein set forth and advise as to what disposition to make of them, he reported 'and advised by letter, copy of which is with said files and in which letter said Director of Department of Labor recommended that awards be made in each of these cases as listed for salaries. We accordingly award to Tony Blasi the sum of $500.00; to Hector Durante the sum of $500.00; to Martin Camion the sum of $500.00; to Thomas Bouchier the sum of $400.00; to Louis J. Strelitsky, the sum of $400.00; to Fred L. Huchberger, the sum of $200.00; to William M. Rossell, the sum of $150.00; to Frank E. Arkuszewski, the sum of $50.00.